UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Growth and Income Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (97.7%) (a) Shares Value Aerospace and defense (5.2%) Embraer SA ADR (Brazil) (S) 92,700 $3,009,969 European Aeronautic Defence and Space Co. (France) 142,655 9,088,906 General Dynamics Corp. 22,700 1,986,704 Honeywell International, Inc. 162,900 13,527,216 L-3 Communications Holdings, Inc. 102,000 9,639,000 Northrop Grumman Corp. 113,000 10,764,380 Raytheon Co. (S) 106,900 8,238,783 United Technologies Corp. 100,300 10,814,346 Airlines (0.9%) Delta Air Lines, Inc. (S) 338,300 7,980,497 Japan Airlines Co., Ltd. (Japan) (UR) 73,300 4,429,544 Auto components (0.9%) Johnson Controls, Inc. 153,000 6,349,500 TRW Automotive Holdings Corp. (NON) 45,800 3,265,998 Valeo SA (France) 32,008 2,733,225 Automobiles (1.0%) Ford Motor Co. 258,300 4,357,521 General Motors Co. (NON) 229,300 8,247,921 Beverages (1.3%) Beam, Inc. 59,100 3,820,815 Coca-Cola Enterprises, Inc. 156,300 6,284,823 Dr. Pepper Snapple Group, Inc. 129,600 5,808,672 Capital markets (4.3%) Blackstone Group LP (The) 116,700 2,904,663 Carlyle Group LP (The) (Partnership shares) 87,210 2,243,041 Charles Schwab Corp. (The) 363,200 7,678,048 Goldman Sachs Group, Inc. (The) 54,669 8,649,182 Greenhill & Co., Inc. 77,700 3,875,676 KKR & Co. LP 306,998 6,318,019 Morgan Stanley 457,964 12,342,130 State Street Corp. 170,300 11,197,225 Chemicals (3.0%) Agrium, Inc. (Canada) (S) 51,600 4,335,948 Celanese Corp. Ser. A 75,700 3,996,203 Dow Chemical Co. (The) 250,200 9,607,680 HB Fuller Co. 47,700 2,155,563 Huntsman Corp. 123,800 2,551,518 LyondellBasell Industries NV Class A 176,000 12,888,480 Tronox, Ltd. Class A 117,351 2,871,579 Commercial banks (3.3%) Barclays PLC NPR (United Kingdom) (NON) 134,323 175,595 Barclays PLC (United Kingdom) 537,292 2,309,379 Commerzbank AG (Germany) (NON) 126,863 1,460,543 Fifth Third Bancorp 137,700 2,484,108 Investors Bancorp, Inc. 133,500 2,920,980 KeyCorp 290,800 3,315,120 U.S. Bancorp 120,300 4,400,574 Wells Fargo & Co. 531,320 21,954,142 Zions Bancorp. (S) 85,000 2,330,700 Commercial services and supplies (0.9%) ADT Corp. (The) (NON) 77,287 3,142,489 Pitney Bowes, Inc. (S) 152,600 2,775,794 Tyco International, Ltd. 167,075 5,844,284 Communications equipment (2.7%) Cisco Systems, Inc. 1,056,500 24,743,230 Polycom, Inc. (NON) 353,500 3,860,220 Qualcomm, Inc. 84,300 5,678,448 Computers and peripherals (1.5%) Apple, Inc. 20,800 9,916,400 Hewlett-Packard Co. 196,210 4,116,486 NetApp, Inc. (S) 79,400 3,384,028 SanDisk Corp. (S) 31,900 1,898,369 Construction and engineering (0.3%) KBR, Inc. 115,700 3,776,448 Consumer finance (0.6%) Capital One Financial Corp. 113,372 7,793,191 Containers and packaging (0.2%) MeadWestvaco Corp. 66,700 2,559,946 Diversified consumer services (0.3%) ITT Educational Services, Inc. (NON) (S) 123,000 3,813,000 Diversified financial services (7.9%) Bank of America Corp. 1,506,445 20,788,941 Citigroup, Inc. 650,750 31,567,883 CME Group, Inc. 101,600 7,506,208 JPMorgan Chase & Co. 775,886 40,105,547 Diversified telecommunication services (0.8%) AT&T, Inc. 129,000 4,362,780 Verizon Communications, Inc. 120,400 5,617,864 Electric utilities (1.4%) Edison International 95,700 4,407,942 FirstEnergy Corp. 191,300 6,972,885 NextEra Energy, Inc. 48,600 3,895,776 PPL Corp. 64,500 1,959,510 Electrical equipment (0.6%) Schneider Electric SA (France) 84,249 7,124,658 Electronic equipment, instruments, and components (0.2%) Corning, Inc. 215,800 3,148,522 Energy equipment and services (3.3%) Baker Hughes, Inc. 77,900 3,824,890 Halliburton Co. 242,600 11,681,190 McDermott International, Inc. (NON) 525,500 3,904,465 Nabors Industries, Ltd. 208,100 3,342,086 Oil States International, Inc. (NON) 37,100 3,838,366 Petrofac, Ltd. (United Kingdom) 133,833 3,044,106 Schlumberger, Ltd. 66,789 5,901,476 Transocean, Ltd. (Switzerland) 66,500 2,959,250 Weatherford International, Ltd. (NON) 214,300 3,285,219 Food and staples retail (1.0%) CVS Caremark Corp. 213,800 12,133,150 Food products (1.1%) Hillshire Brands Co. 111,020 3,412,755 Kellogg Co. 28,700 1,685,551 Kraft Foods Group, Inc. 60,100 3,151,644 Mondelez International, Inc. Class A 191,600 6,020,072 Health-care equipment and supplies (2.0%) Baxter International, Inc. 179,100 11,765,079 Covidien PLC 149,954 9,138,197 St. Jude Medical, Inc. 84,100 4,511,124 Health-care providers and services (2.6%) Aetna, Inc. 167,300 10,710,546 Catamaran Corp. (NON) 107,600 4,944,220 CIGNA Corp. 33,400 2,567,124 Emeritus Corp. (NON) 87,400 1,619,522 Express Scripts Holding Co. (NON) 59,700 3,688,266 UnitedHealth Group, Inc. 139,700 10,003,917 Hotels, restaurants, and leisure (0.6%) Carnival Corp. 130,000 4,243,200 Marriott International, Inc. Class A 75,300 3,167,118 Household durables (0.7%) PulteGroup, Inc. 232,900 3,842,850 Whirlpool Corp. 30,400 4,451,776 Household products (0.4%) Procter & Gamble Co. (The) 71,300 5,389,567 Independent power producers and energy traders (1.1%) Calpine Corp. (NON) 409,333 7,953,340 NRG Energy, Inc. (S) 219,000 5,985,270 Industrial conglomerates (1.7%) General Electric Co. 482,170 11,519,041 Siemens AG (Germany) 84,817 10,219,165 Insurance (5.8%) ACE, Ltd. 49,300 4,612,508 Allstate Corp. (The) 97,636 4,935,500 American International Group, Inc. 285,700 13,893,591 Assured Guaranty, Ltd. 149,567 2,804,381 Chubb Corp. (The) 22,017 1,965,237 Everest Re Group, Ltd. (S) 14,000 2,035,740 Hartford Financial Services Group, Inc. (The) 293,800 9,143,056 Lincoln National Corp. 153,500 6,445,465 MetLife, Inc. 389,913 18,306,415 Prudential Financial, Inc. 62,000 4,834,760 Prudential PLC (United Kingdom) 252,053 4,696,642 Internet and catalog retail (0.1%) Bigfoot GmbH (acquired 08/02/13, cost $637,479) (Private) (Brazil) (F) (RES) (NON) 29 486,891 Zalando GmbH (acquired 09/30/13, cost $1,300,325) (Private) (Germany) (F) (RES) (NON) 29 1,105,309 Internet software and services (0.4%) Yahoo!, Inc. (NON) 146,800 4,867,888 IT Services (0.6%) Computer Sciences Corp. 112,300 5,810,402 Fidelity National Information Services, Inc. 37,900 1,760,076 Leisure equipment and products (0.2%) Hasbro, Inc. (S) 53,200 2,507,848 Machinery (1.0%) Ingersoll-Rand PLC 57,000 3,701,580 Joy Global, Inc. (S) 110,500 5,639,920 Stanley Black & Decker, Inc. 21,900 1,983,483 TriMas Corp. (NON) 23,869 890,314 Marine (0.2%) Kirby Corp. (NON) 30,400 2,631,120 Media (4.0%) CBS Corp. Class B 187,100 10,320,436 Comcast Corp. Class A 119,000 5,372,850 DISH Network Corp. Class A 102,300 4,604,523 Liberty Global PLC Ser. C (United Kingdom) (NON) 76,500 5,770,395 Time Warner Cable, Inc. 40,648 4,536,317 Time Warner, Inc. 72,000 4,738,320 Viacom, Inc. Class B 110,900 9,269,022 Walt Disney Co. (The) 59,000 3,804,910 WPP PLC (United Kingdom) 103,996 2,138,162 Metals and mining (1.7%) Barrick Gold Corp. (Canada) 200,800 3,738,896 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 318,152 10,524,468 Goldcorp, Inc. (Toronto Exchange) (Canada) 43,400 1,128,834 Newmont Mining Corp. 26,800 753,080 Nucor Corp. (S) 66,300 3,250,026 Rio Tinto PLC (United Kingdom) 686 33,572 ThyssenKrupp AG (Germany) (NON) (S) 88,803 2,124,025 Multi-utilities (1.2%) Ameren Corp. 186,300 6,490,692 CMS Energy Corp. 68,600 1,805,552 National Grid PLC (United Kingdom) 208,675 2,467,806 PG&E Corp. (S) 104,600 4,280,232 Multiline retail (1.0%) Macy's, Inc. 164,800 7,130,896 Target Corp. 83,900 5,367,922 Office electronics (0.3%) Xerox Corp. 381,200 3,922,548 Oil, gas, and consumable fuels (11.1%) Anadarko Petroleum Corp. 81,600 7,587,984 Cabot Oil & Gas Corp. 181,600 6,777,312 Cameco Corp. (Canada) (S) 89,300 1,610,790 Chevron Corp. 187,700 22,805,550 CONSOL Energy, Inc. 53,200 1,790,180 Energen Corp. 33,300 2,543,787 Energy Transfer Equity L.P. 60,500 3,979,690 Exxon Mobil Corp. 116,118 9,990,793 Gulfport Energy Corp. (NON) 62,900 4,046,986 HRT Participacoes em Petroleo SA (Brazil) (NON) 281,873 147,531 Kodiak Oil & Gas Corp. (NON) 218,000 2,629,080 Marathon Oil Corp. 423,200 14,761,216 Nordic American Tankers, Ltd. (Norway) (S) 218,300 1,798,792 Occidental Petroleum Corp. 177,786 16,630,102 QEP Resources, Inc. 226,736 6,278,320 Royal Dutch Shell PLC ADR (United Kingdom) (S) 365,959 24,036,187 Southwestern Energy Co. (NON) 103,400 3,761,692 Suncor Energy, Inc. (Canada) 161,000 5,756,643 Total SA ADR (France) (S) 78,100 4,523,552 Paper and forest products (0.5%) International Paper Co. 137,700 6,168,960 Personal products (0.4%) Coty, Inc. Class A (NON) 318,362 5,160,648 Pharmaceuticals (8.5%) AbbVie, Inc. 112,300 5,023,179 Actavis PLC (NON) 42,300 6,091,200 AstraZeneca PLC ADR (United Kingdom) (S) 219,000 11,372,670 Eli Lilly & Co. 158,400 7,972,272 Johnson & Johnson 201,800 17,494,042 Merck & Co., Inc. 392,525 18,688,115 Pfizer, Inc. 729,254 20,936,882 Sanofi ADR (France) 141,700 7,174,271 Shire PLC ADR (United Kingdom) (S) 33,100 3,968,359 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 65,200 2,463,256 Zoetis, Inc. 205,202 6,385,886 Real estate investment trusts (REITs) (0.6%) American Homes 4 Rent Class A (NON) 81,200 1,311,380 American Tower Corp. Class A 60,600 4,492,278 Equity Lifestyle Properties, Inc. 55,500 1,896,435 Semiconductors and semiconductor equipment (2.5%) Cree, Inc. (NON) 17,100 1,029,249 Fairchild Semiconductor International, Inc. (NON) 306,200 4,253,118 Intel Corp. (S) 230,200 5,276,184 Lam Research Corp. (NON) 109,722 5,616,669 Magnachip Semiconductor Corp. (South Korea) (NON) 89,331 1,923,296 Maxim Integrated Products, Inc. 66,500 1,981,700 Micron Technology, Inc. (NON) 377,200 6,589,684 Samsung Electronics Co., Ltd. (South Korea) 3,514 4,469,852 Software (1.2%) Microsoft Corp. 218,900 7,291,559 Oracle Corp. 234,800 7,788,316 Specialty retail (2.1%) American Eagle Outfitters, Inc. 155,400 2,174,046 Bed Bath & Beyond, Inc. (NON) (S) 80,100 6,196,536 Best Buy Co., Inc. 53,300 1,998,750 Lowe's Cos., Inc. 162,700 7,746,147 Office Depot, Inc. (NON) 1,549,000 7,481,670 WH Smith PLC (United Kingdom) (S) 102,190 1,368,152 Thrifts and mortgage finance (0.3%) Radian Group, Inc. (S) 241,900 3,369,667 Tobacco (1.3%) Altria Group, Inc. 221,800 7,618,830 Philip Morris International, Inc. 103,300 8,944,747 Trading companies and distributors (0.4%) Rexel SA (France) 53,416 1,358,561 WESCO International, Inc. (NON) (S) 45,800 3,505,074 Wireless telecommunication services (0.5%) Vodafone Group PLC ADR (United Kingdom) 175,600 6,177,609 Total common stocks (cost $908,067,692) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value HRT Participacoes EM Petroleo SA 144A (Brazil) 4/4/16 $0.00 537,681 $280,187 Total warrants (cost $1,035,897) SHORT-TERM INVESTMENTS (8.4%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 24,081,330 $24,081,330 Putnam Cash Collateral Pool, LLC 0.13% (d) 81,122,880 81,122,880 SSgA Prime Money Market Fund 0.02% (P) 410,000 410,000 U.S. Treasury Bills with an effective yield of 0.13%, May 29, 2014 (SEGSF) $301,000 300,910 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 260,000 259,957 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 122,000 121,997 Total short-term investments (cost $106,296,767) TOTAL INVESTMENTS Total investments (cost $1,015,400,356) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Payments Total return Swap counterparty/ Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Bank of America N.A. $17,194 5/6/14 (3 month USD-LIBOR-BBA plus 0.48%) BofA MLTR GOLD Index $91,215 15,829 5/6/14 (3 month USD-LIBOR-BBA plus 0.48%) BofA MLTR GOLD Index 83,974 Deutsche Bank AG baskets 50,194 7/1/14 (3 month USD-LIBOR-BBA plus 0.35%) A basket (DBPTCABL) of common stocks 12,338 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,269,745,971. (b) The aggregate identified cost on a tax basis is $1,043,024,895, resulting in gross unrealized appreciation and depreciation of $322,152,666 and $17,774,947, respectively, or net unrealized appreciation of $304,377,719. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,592,200, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $16,609,693 $31,255,821 $47,865,514 $2,447 $— Putnam Short Term Investment Fund * — 161,914,887 137,833,557 5,244 24,081,330 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $78,774,225. The fund received cash collateral of $81,122,880, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 12,700 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge a risk in a security it owns. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $109,956. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $136,999,011 $— $1,592,200 Consumer staples 69,431,274 — — Energy 183,237,235 — — Financials 289,063,950 — — Health care 166,518,127 — — Industrials 143,591,276 — — Information technology 119,326,244 — — Materials 68,688,778 — — Telecommunication services 16,158,253 — — Utilities 46,219,005 — — Total common stocks — Warrants — 280,187 — Short-term investments 24,491,330 81,805,744 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $187,527 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $467,714 $— Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: OTC total return swap contracts (notional) $10,300,000 Warrants (number of warrants) 320,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Deutsche Bank AG Goldman Sachs Bank USA Total Assets: OTC Total return swap contracts*# $175,189 $12,338 $ $187,527 Securities on loan 78,774,225 78,774,225 Total Assets $175,189 $12,338 $78,774,225 $78,961,752 Liabilities: OTC Total return swap contracts*# Total Liabilities $ Total Financial and Derivative Net Assets $175,189 $12,338 $78,774,225 $78,961,752 Total collateral received (pledged)##† $175,189 $(109,956) $78,774,225 $78,839,458 Net amount $ $122,294 $ $122,294 * Excludes premiums. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
